DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2018, 12/12/2018, 01/31/2020 and 05/03/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE10/2016004836 filed on 04/26/2016. 
Response to Amendment 
The amendment filed 03/11/2021 has been entered. Claims 1-21 remain pending in the application. The status identifiers for claims 15-21 should be listed as “New”, claim 21 is listed as “currently amended”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ogawa (EP1598156).
Regarding claim 1, Ogawa teaches A method of controlling a robot system, wherein the robot system comprises the following components:
 a robot ROBO  with elements configured to be driven by actuators([0022] disclosing a robot driven by drive motors(actuators),
 first sensors SI,  configured to sense a current robot state Zrobo(t), where i = 1, ..., /([0032][0033] disclosing sensors sensing the states of the robot),
 a central control unit ZSE , configured to executes a current control program SP(t) for controlling the robot system([0041] disclosing main ECU 68 with controllers, i.e. central control unit. [0045] disclosing controlling the robot system based on a dynamic model, i.e. current control program) ,
 one or more user interfaces NSP , where p = 1, P([0037] disclosing an input voice device, i.e. user interface). 
and  one or more processor units PEr , which execute services MPS, for the central control unit ZSE  and/or for one or more of the other components of the robot system, where r = 1, ..., R ([0039] disclosing at least a microcomputer(processor) which excutes services to components of the robot system),
 wherein the robot ROBO , the first sensors SI, , the central control unit ZSE , the user interfaces NSP , and the processor units PEr  are configured to communicate with DN([0039] disclosing wireless communication between the main ECU(central control unit) and the operator’s ECU. [0040] disclosing the sensors output are input into the main ECU. Thus it is understood that the robot system communicates over data network, like a system bus, etc..
 wherein the central control unit ZSE  and the user interfaces NSP  are configured to modify the current control program SP(t), during the execution thereof at a time ti, to a modified control program SP(t) = SP*(tfor t> ti) ([0045] disclosing the macroscopic stabilization control calculator (which is part of the main ECU, see [0040]) is equipped with dynamic behavior correction means to modify the behavior of the robot at different times t to be within a dynamic model limit, this is interpreted as the main ECU(central control unit) modifies the program at times t. ,
 wherein the robot ROBO is enabled to accept robot states Zrobo, wherein the following applies: Zrobo € Zrobo,total and Zrobo,total  defines a state space, the space Zrobo,total  indicating the quantities of all possible robot states, and wherein a state space Zrobo,permitted is further specified, the state space Zrobo,permitted  defining quantities of all permitted robot states Zrobo,Permitted, wherein the following applies: Zrobo,permitted € Zrobo,Permitted and Zrobo,Permitted ⊆ Zrobo,total)
 wherein the first sensors SI,  are enabled to accept sensor states ZSI,i wherein the following applies: ZSI,i € ZSI,i,total and ZSI,i,total defines a state space, the state space ZSI,i,total  indicating quantities of all possible sensor states, and wherein a state space ZSI,i,permitted is further specified, state space ZSI,i,permitted ZSI,i,permitted, wherein the following applies: ZSI,i,permitted € ZSI,i,permitted and Zsi,i,permitted ⊆ Zsi,i,total,
 wherein the central control unit ZSE  is enabled to accept control unit states Zzse . wherein the following applies: Zzse € Zzse,total and Zzse,total defines a state space, the state space Zzse,total  indicating the quantities of all possible control unit states, and wherein a state space Zzse,permitted is further specified, the state space Zzse,total  defining quantities of all permitted control unit states ZzsE,Permitted, wherein the following applies ZzSE,permitted € ZzSE,permitted and ZzSE,permitted  ⊆ ZzSE,total,                                                       
 wherein the user interfaces NSP  is enabled to accept user interface states Zns,p, wherein the following applies: Zns,p € Zns,p,total and Zns,p,total defines a state space, the state space Zns,p,total  indicating quantities of all possible user interface states, and wherein a state space Zns,p,permitted is further specified, the state space Zns,p,total  defining quantities of all permitted user interface states Zns,p,permitted , wherein the following applies ZNS,p,permitted € ZnS,P,permitted and ZN S,p,permitted ⊆ ZnS,P,total, 
 wherein the processor units PEr  is enabled to accept processor states ZpE,r, wherein the following applies: ZpE,r € ZpE,r,total and ZpE,r,total defines a state space, the state space ZpE,r,total  indicating quantities of all possible processor states, and wherein a state space ZpE,r,permitted is further specified, the state space ZpE,r,total  defining quantities of all permitted processor states Zppr.permmed, wherein ZpE,r,permitted € ZpE,r,permitted and ZpE,r,permitted ⊆ ZpE,r,total)
 wherein the services MPSr can is enabled to accept service states ZMPS,r, wherein the following applies: Zmps,r € Zmps,r,total and Zmps, r,total defines a state space, the state space Zmps,r,total indicating quantities of all possible service states, and wherein a state space Zmps,r,permitted is further specified, the state space Zmps,r,permitted  defining quantities of all permitted service states Zmps,r,permitted, wherein the following applies: ZmPS,r,permitted € ZMPS,r,permitted  and ZMPS,r,permitted ⊆ ZMPS,r,total            
 wherein the data network DN is enabled to accept data network states Zdata, wherein the following applies: Zdata € Zdata,total and Zdata,total defines a state space, the state space Zdata,total  indicating quantities of all possible data network states, and wherein a state space Zdata,permitted is further specified, the state space Zdata,total  defining quantities of all permitted data network states Zdata,permitted, wherein the following applies: Zdata,permitted €  Zdata,permitted and Zdata,permitted ⊆ Zdata,total,                 
wherein the method comprises:
predictively testing, during or before the execution of the current control program SP(t), as to whether an execution of the current control program SP(t) will lead to an error state, wherein the error state is defined such that the execution of the current control program SP(t) leads to a:
ZpE,r, to which the following applies: Zprt ∉_Zpr,i,permitted, and/or 
data network state Zdata(t), to which the following applies: Zdata ∉ Zdata,permitted([0048] disclosing the macroscopic stabilization control calculator of main ECU conducting error checking of the current state “current program”. [0049] disclosing determining if the errors are within predetermined range then the system is normal and if the error is not within the predetermined range then the state is abnormal. [0048] disclosing the error checking can be for the range of displacement of the manipulator. [0048] disclosing checks quantities of state such as inclinations, i.e. states. [0059] disclosing the error checking can be for the range of CPU, batteries, sensors, motors, etc. [0067] disclosing testing if network processing results is within range) ; 
and if such an error state is predicted during the  testing,  executing one or more of the following listed actions:
automatically modifying the current control program SP(t) such that no error state is determined with a new predictive test , and executing the automatically, correspondingly modified control program SP(t),
generating a prompt to modify the current control program SP(t) on one or all user interfaces NSP,
generating an optical or acoustic warning,
SP(l). and
activating the robot ROBO  to take on a predefined standby state([0053] disclosing upon determining an error and the degree of error, stable state transition control instructions such as stopping the locomotion are sent to transit the robot to a stable state).

Regarding claim 2, Ogawa teaches The method according to claim 1,  wherein the state spaces Zrobo,permitted, ZsI,I,permitted, ZZSE,permitted, ZpR,r,permitted, ZMPS,r,permitted, ZnS,p,permitted, Zdata,permitted are defined as a function of a task/action, intended to be executed by the robot ROBO  by using the control program SP(t)([0069] disclosing the execution is checked for errors based on request to see if it is possible and if the execution is within range, this is interpreted as meaning the state spaces are a function of task or action).

Regarding claim 3, Ogawa teaches The method according to 1, wherein the control program SP(t) recognizes its own structure and is enabled to modify it([0069] disclosing the control program self-diagnosed to determine errors which is understood to mean recognizes its own structure. Further in [0071] and as disclosed above in [0053] the program is enabled to be modified based on the degree of the error for example to stop movement).

Regarding claim 4, Ogawa teaches The method according to claim 1,  wherein the data network state Zdata considers one or more of the following parameters:
a physical availability of the components: robot ROBO , first sensors Sh , central control unit ZSE , user interfaces NSP , and processor units PEr  in the data network DN ,
 a current communication state of the components ,
 data and signal runtimes between the components, and
 chronological and causal limitations of a data exchange between the components([0067] disclosing the network data parameter includes checking at least a component state(Ethernet adapter or the like)).

Regarding claim 5. Ogawa teaches The method according to  1, wherein the robot state Zrobo considers one or more of the following parameters:
 a current physical configuration of the robot ROBO ,
 a dynamic state of the robot ROBO ,
 an electric state of the robot ROBO 11, and
ROBO  with an environment([0045] disclosing that the error is checked for the quantity of state of the robot which is understood to mean dynamic state of the robot).

Regarding claim 7, Ogawa teaches The method according to claim 1,  wherein the service state Zmps,t considers one or more of the following parameters:
 a current physical configuration of the robot ROBO ,
a dynamic state of the robot ROBO ,
 an electric state of the robot ROBO 11, and
an interaction or interactions of the robot ROBO  with an environment([0045] disclosing that the error is checked for the quantity of state of the robot which is understood to mean dynamic state of the robot, this can be understood to mean service state considers the state of the robot. The service state is interpreted to mean the robot state while in service).

Regarding claim 15, Ogawa teaches the  method according to claim 1, wherein the error state is additionaly defined such that the execution of the current control program SP(t) leads to a:
robot state Zrobo, to which the following applies: Zrobo ∉ Zrobo,permitted, and/or 
Zsi,i to which the following applies: Zsij ∉ Z$i,i,Permitted, and/or 
 control unit state Zzse, to which the following applies : Zzse ∉ ZzsE,permitted, and/or 
service state Zmps, r, to which the following applies: Zmps, r ∉ Zmps, r,permitted, and/or 
user interface state Zns,p, to which the following applies: Zns,p ∉ ZNs,p,permitted ([0048] disclosing the error checking can be for the range of displacement of the manipulator. [0048] disclosing checks quantities of state such as inclinations, i.e. states. [0059] disclosing the error checking can be for the range of CPU, batteries, sensors, motors, etc. [0067] disclosing testing if network processing results is within range). 

	Claims 8-12, 14, 16 are rejected for similar reasons as claims 1-5, 7, 15 respectively, see above rejection.
	Claims 17-20 are rejected for similar reasons as claims 1-4 respectively, see above rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	Claims 6, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatenable by Ogawa in view of Shiratsuchi(DE112014000700).
Regarding claim 6, Ogawa teaches The method according to  claim 1. Ogawa does not teach  wherein the processor state Zpe,r considers one or more of the following parameters: service or algorithm currently being executed on the processor unit Zpe,r, current performance of the service or algorithm being executed on the processor unit Zpe,r, available processor capacity of the processor unit Zpe,r, current load of the processor unit Zpe,r, available working memory of the processor unit Zpe,r, state of the control bus of the respective processor unit Zpe,r, architecture of the processor unit Zpe,r, command set of the processor unit Zpe,r, and  cycling of the processor unit Zpe,r.
	Shiratsuchi teaches wherein the processor state Zpe,r considers one or more of the following parameters: service or algorithm currently being executed on the processor unit Zpe,r, current performance of the service or algorithm being executed on the processor unit Zpe,r, available processor capacity of the processor unit Zpe,r, current load of the processor unit Zpe,r, available working memory of the processor unit Zpe,r, state of the control bus of the respective processor unit Zpe,r, architecture of the processor unit Zpe,r, command set of the processor unit Zpe,r, and  cycling of the processor unit Zpe,r ([0066] disclosing an upper limit of computational effort for a processor while testing the system for interference. This can be understood as the processor state considers the load on the processor as a parameter).
in order to avoid errors and obtain an optimal state system.
	Claims 13 and 21 are rejected for similar reasons as claim 6, see above rejection.
Response to Arguments
	Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
	Applicant argues the cited art fails to teach, “predictively testing, during or before execution of the current control program SP(t), as to whether an execution of the current control program SP(t) will … “,  the examiner respectfully disagrees. Ogawa, at least in paragraph [0059] discloses the testing of the ECU “CPU” to determine if they are within normal ranges, i.e. permitted states and at least in paragraph [0063] Ogawa discloses the testing of the network “data” to determine if it lies within normal ranges or if an error exists. 
Applicant argues that the reference does not disclose “predictive testing of a control program at a time t that might lead to an error at time t1”, which is not in the claim, such that this amounts to arguing limitations not present in the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. predictive testing at time t that might lead to an error at time t1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170106530 disclosing sensor and CPU diagnostic states. 
EP2671691 disclosing monitoring different state quantities of a robot. 
US20110071679 disclosing a diagnostic system for a robot.
	US20150328776 disclosing interference check device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664